Title: From Thomas Jefferson to the Commander of the Essex County Militia, 8 May 1781
From: Jefferson, Thomas
To: Commander of the Essex Couty Militia



Sir
Richmond May 8th. 1781

The British army under Major General Phillips having landed at Brandon and meaning to press Southwardly and Lord Cornwallis being now advancing Northwardly with a Design probably of uniting their force, it behoves us immediately to turn out from every County as many men as there are arms to be found in the County in order to oppose these forces in their separate State if possible and if not to do it when combined. You will therefore be pleased with the assistance of your Captains and Subalterns to collect immediately every fire Arm in your County in any wise fit for military Service and to march so many men with these arms in their Hands to Richmond where they will receive orders to join Major General Marquis Fayette. When you shall be possessed of the Arms I think those men should be called on whose regular tour it is to go unless any should offer voluntarily in which Case the Service should be accounted to them as a Tour of Duty. The Person who receives any fire arm must be noted by you and held accountable to the Owner for its safe return in which he will not be obstructed when he shall be discharged. When the Discharge will take place we cannot undertake to say. It is fixed that no tour shall exceed two months in the
 field but our expectation is that the present Crisis will be over in a much shorter time, and whenever it is over they shall be discharged except the number called for by my Letter of Yesterday who will be retained to perform a full Tour.
Cavalry in a due proportion being as necessary as Infantry you will be pleased to permit and even to encourage one tenth Part of those who are to come into Duty as above required to mount and equip themselves as Cavalry. They must not be received however unless their Horses be really good and fit for service. A short sword can be furnished them by the State, ‘tho if they can procure a proper one with other Equipments themselves they had better do it. Their Horses and Accoutrements shall be ensured by the public against every thing but their own Negligence, and they shall be allowed Forage for them in addition to their own pay and Rations. I need not urge to you that the greatest Events hang on the Dispatch which is used in getting the militia into the Field. I am with great Respect Sir your mo. obt. Servt

Th: Jefferson

